EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a workmen’s compensation case. Pending the trial in the circuit court, the plaintiff was paid compensation for approximately ten months. In substance, the trial court rendered its judgment which ascertained that such payments completely compensated the plaintiff for his temporary disability and denied further workmen’s compensation to him.
The plaintiff appeals and contends that the circuit court should have determined that the plaintiff suffered a permanent total disability, or, alternatively, that he was entitled to compensation for his temporary disability for a longer period of time.
The evidence conflicted. There is legal evidence in the record which is supportive of the findings of the trial court. We must, therefore, affirm the judgment of the circuit court. Lauderdale Christian Nursing Home v. Dean, Ala.Civ.App., 385 So.2d 1320 (1980) and cases cited therein.
The foregoing opinion was prepared by retired circuit judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975. His opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.